                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT

JASON BOUDREAU,                                  :
     Plaintiff,                                  :
                                                 :
       v.                                        :     Case No. 3:17-cv-589 (SRU)
                                                 :
SMITH, et al.,                                   :
     Defendants.                                 :

                              RULING ON PENDING MOTIONS

       On April 10, 2017, the plaintiff, Jason Boudreau, a federal inmate currently confined at

the Donald W. Wyatt Detention Facility in Central Falls, Rhode Island, filed a civil rights

complaint pro se pursuant to 42 U.S.C. § 1983 against the town of Branford, Connecticut, the

Branford Police Department (“BPD”), five members of the BPD, and four members of the

United States Department of Homeland Security (“DHS”) for using excessive force during his

arrest, in violation of his Fourth Amendment protection against unreasonable seizures. All

claims against the town of Branford, the BPD, and all BPD officers have since been dismissed.

Initial Review Order, Doc. No. 19, at 13; Stipulation of Dismissal, Doc. No. 39; Ruling on Mot.

to Dismiss, Doc. No. 50. The only remaining claim in this case is a Fourth Amendment claim

for excessive force against three of the four DHS officers, Doug Smith, David Riccio, and

Brendan Cullen, 1 based on their failure to intervene when BPD officers permitted a police canine

named “Joker” to approach Boudreau while he was handcuffed and detained, after which Joker

bit Boudreau on the leg. See Ruling on Mot. to Dismiss at 15.

       The following motions, among others, are currently pending:

       Motions to Serve Additional Interrogatories on Cullen and RiccIo, Doc. Nos. 79,
       92;


1
 On May 28, 2019, Boudreau filed a notice of voluntary dismissal of his claims against the fourth DHS
agent, James Bentz. Pl.’s Mot. for Voluntary Dismissal as to Only Def. James Bentz (Doc. No. 93).
Motions to Strike the Defendants’ Qualified Immunity Defense, Doc. Nos. 80, 89;

Motions for Default Judgment Against the Defendants, Doc. Nos. 81, 90;

Motion to Delay Ruling on the Defendants’ Motion for Summary Judgment, Doc.
No. 83;

Motion to Strike the Declaration of Jay Kaufman, Doc. No. 84;

Motion to Strike Cullen’s Declaration in Support of Motion for Summary
Judgment, Doc. No. 85;

Motion to Strike Smith’s Declaration in Support of Motion for Summary
Judgment, Doc. No. 86;

Motion to Strike Riccio’s Declaration in Support of Motion for Summary
Judgment, Doc. No. 87;

Cullen’s Motion for Protective Order with respect to Boudreau’s Second Request
for Admissions, Doc. No. 88;

Motion to Compel Riccio to Answer Interrogatories, Doc. No. 95;

Motion to File Oversized Response to Defendants’ Motion for Summary
Judgment, Doc. No. 97;

Motion to Seal Medical Records, Doc. No. 99;

Motion to Compel Production of Police Body Camera Video, Doc. No. 100;

Motion to Compel Defense Counsel to Communicate with Boudreau, Doc. No.
101;

Motion for Clarification of the Court’s August 22, 2019 Order, Doc. No. 103;

Motion to Compel Defendant Brendan Cullen to Answer Interrogatories, Doc.
No. 104;

Motion to Extend Discovery and to Supplement Opposition to Summary
Judgment, Doc. No. 107; and

Motion to Serve Subpoena by Alternative Service, Doc. No. 108.



                                       2
I have categorized these pending motions as follows: Cullen’s Motion for Protective Order

(Doc. No. 88), Motions to Compel Answers to Interrogatories (Doc. Nos. 79, 92, 95, 104),

Motions for Default Judgment (Doc. Nos. 81, 90), Motion to Compel Production of Evidence

(Doc. Nos. 100, 108), Motion to Compel Defense Counsel to Communicate (Doc. No. 101),

Motion for Clarification of the Court’s August 22, 2019 Order (Doc. No. 103), and Motions

Regarding the Pending Summary Judgment Motion (Doc. Nos. 80, 83-87, 89, 97, 99, 107). I

hereby issue the following rulings on those motions.

    I. Cullen’s Motion for Protective Order with Respect to Plaintiff’s Second Set of Requests
          for Admissions (“Mot. for Protective Order”) (Doc. No. 88)

       On May 22, 2019, Cullen filed a motion seeking a protective order with respect to 105

Requests for Admissions Boudreau served on him on May 6, 2019. I previously granted

Cullen’s request for a protective order with respect to Boudreau’s first set of Requests for

Admissions, which he served in October 2018. See Ruling on Mots. for Protective Order, Doc.

No. 76. Specifically, I ruled that the initial requests were vague, sought irrelevant information,

or sought opinions or conclusions as opposed to admissions of fact, and therefore, good cause

existed to protect Cullen from the undue burden of responding to those requests. Id. at 3-4. In

granting the protective order, I permitted Boudreau the opportunity to resubmit his requests on

the condition that they “be concise and seek only factual information limited to the sole

remaining excessive force claim in this case.” Id. at 4.

       Sometime on or shortly after the day I issued my ruling on the initial set of requests, 2

Boudreau served a second set of requests on Cullen. Pl.’s Second Req. for Admis., Doc. No. 88-


2
 Cullen states that Boudreau served him with the second set of requests on “May 16, 2019;” Mot. for
Protective Order at 1; but the attached Second Request for Admissions is dated “May 6, 2019.” Pl.’s
Second Req. for Admis., Doc. No. 88-1 at 8. Thus, the date on which the second set of requests was
                                                   3
1. Cullen has now filed his second motion for a protective order, contending that the sixty new

requests continue to seek information that is irrelevant, opinion-based, or pertaining to other

individuals in the case. Mot. for Protective Order at 2. Thus, Cullen argues that Boudreau has

failed to comply with my previous instructions regarding the refiling of his request for

admissions. Id. Boudreau counters that the information sought—including Cullen’s statements

about what other officers were doing at the time of the incident—is relevant and that Cullen

failed to confer with him prior to seeking a protective order. Pl.’s Resp. to Cullen’s Mot. for

Protective Order, Doc. No. 94, at 1-2.

        I rely on the same standard for protective orders and requests for admissions as stated in

my previous ruling:

        “Because the liberality of pretrial discovery has a significant potential for abuse,
        courts may issue protective orders which restrict permissible discovery if it would
        unduly annoy or burden the other party.” Joseph L. v. Connecticut Dept. of
        Children and Families, 225 F.R.D. 400, 401 (D. Conn. 2005) (citing Seattle
        Times Co. v. Rhinehart, 467 U.S. 20, 34 (1984)). I have broad discretion
        regarding whether to issue a protective order. Id. (citing Dove v. Atl. Capital
        Corp., 963 F.2d 15, 19 (2d Cir. 1992)). Rule 26(c) of the Federal Rules of Civil
        Procedure provides that a motion for a protective order “must include a
        certification that the movant has in good faith conferred or attempted to confer
        with other affected parties in an effort to resolve the dispute without court action.”
        If good cause is shown, I may “issue an order to protect a party . . . from
        annoyance, embarrassment, oppression, or undue burden or expense . . . .” Fed.
        R. Civ. P. 26(c); see also Qube Films Ltd. v. Padell, 2015 WL 109628, at *2
        (S.D.N.Y. Jan. 5, 2015) (moving party bears burden of establishing good cause
        for protective order). “Good cause is established when [the moving] party is able
        to show that a clearly defined, specific and serious injury will occur in the
        absence of such an order.” Qube Films Ltd., 2015 WL 109628, at *2 (internal
        quotations omitted).

        Requests for Admissions are not discovery tools in the traditional sense. Brodeur
        v. McNamee, 2005 WL 1774033, at *2 (N.D.N.Y. July 27, 2005). “While
        discovery mechanisms such as requests for document production, interrogatories,
        and depositions typically seek to uncover information for use in pursuing or

served is not clear from the record.
                                                  4
       defending against a litigated claim, requests for admissions serve the distinctly
       different purpose of assisting the parties and the court to narrow the factual issues
       to be presented for determination in connection with such a claim, either on
       motion or at trial.” Id. The party requesting the admission “bears the burden of
       setting forth its requests simply, directly, not vaguely or ambiguously, and in such
       a manner that they can be answered with a simple admit or deny without
       explanation, and in certain instances, permit a qualification or explanation for
       purposes for clarification.” Dash v. Seagate Technology (US) Holdings, Inc.,
       2015 WL 4257329, at *16 (E.D.N.Y. July 14, 2015) (quoting Henry v. Champlain
       Enters., Inc., 212 F.R.D. 73, 77 (N.D.N.Y. 2003)).

Ruling on Mots. for Protective Order at 2-3.

       Cullen has not indicated whether he has attempted to confer with Boudreau regarding his

responses to the second set of requests prior to seeking a protective order. However, the deadline

for discovery has already been extended several times in this case, the case has been pending for

more than two years, and, based on my review of the second set of requests, Boudreau has failed

to comply with my instructions with respect to proper requests for admissions. In the interest of

judicial efficiency, I have reviewed all sixty requests for admissions and conclude that the

following are proper requests:

       Request No. 1:          Admit that the police body camera video of Officer Melissa
       Carney . . . depicts you standing near the handcuffed plaintiff.

       Request No. 4:         Admit that the police body camera video of Officer Melissa
       Carney . . . depicts you wearing a red shirt/fleece/top and standing immediately
       near the handcuffed plaintiff.

       Request No. 7:          Admit that the police body camera video of Officer Dom
       Eula . . . depicts you approach and stand in front of the handcuffed Plaintiff.

       Request No. 8:        Admit that the police body camera video of Officer Dom
       Eula . . . depicts you immediately near the handcuffed Plaintiff while Canine
       Joker is barking.

       Request No. 9:        Admit that while Canine Joker was barking, as stated in
       Request No. 8, that you did not turn to look at Canine Joker.


                                                 5
       Request No. 20:         Admit that you did not personally document, at any time,
       the dog bite that the Plaintiff suffered on December 29, 2015.

       Request No. 23:         Admit that you did not ask David Riccio or Doug Smith to
       include details of the dog bite in their reports on the Plaintiff’s arrest.

       Request No. 24:         Admit that you did not notify your supervisor that the
       Plaintiff had been bitten by Canine Joker.

       Request No. 25:       Admit that you did not notify Doug Smith that the Plaintiff
       had been bitten by Canine Joker.

       Request No. 29:      Admit that you were with Officer Kaufman when you
       entered the Cue & Brew on December 29, 2015.

       Request No. 54:       Admit that the police body camera video of Officer Melissa
       Carney . . . that you are in the video along with Defendant Ricco at the Kohl’s
       parking lot.

       Request No. 55:        Admit that the police body camera video of Officer Jay
       Kaufman . . . depicts Officer Amasino and Canine Joker walking past you towards
       the Plaintiff.

       Request No. 56:        Admit that the police body camera video of Officer Jay
       Kaufman . . . depicts you facing the Plaintiff.

       Request No. 57:        Admit that the police body camera video of Officer Jay
       Kaufman . . . depicts Defendant Riccio standing next to you.

Pl.’s Second Req. for Admis. at 1-7. Those requests concern Cullen’s actions on December 29,

2015; specifically, they concern where he was both before and at the time of the dog bite and

also whether he reported the incident. Such admissions are relevant to whether he failed to

intervene when BPD officers allowed the dog to approach Boudreau. Therefore, Cullen’s

request for a protective order against those fourteen requests is DENIED.

       I agree with Cullen, however, that good cause exists to protect Cullen from the remaining

forty-six requests. Those requests require Cullen to comment on the actions or words of other

officers at or near the scene of the incident, give opinions about the evidence, or seek

                                                 6
information that I have already determined is irrelevant to the sole remaining Fourth Amendment

claim. For example, in Request Number 35, Boudreau asks Cullen to admit that another federal

agent was tracking Boudreau via GPS on December 29, 2015. Pl.’s Second Req. for Admis. at 5.

Boudreau is using that request as a means to obtain discovery through Cullen regarding the

actions of another federal agent on December 29, 2015. Moreover, in Request No. 41, Boudreau

asks Cullen to admit that permitting a police canine to bite a handcuffed suspect who is not

resisting is excessive force. Pl.’s Second Req. for Admis. at 6. That request seeks a legal

opinion from Cullen as opposed to an admission of fact and is, therefore, improper. After careful

review, I conclude that these two requests and the other forty-four, which seek similar responses,

are improper requests for admissions, and good cause exists to protect Cullen from responding.

       Based on the foregoing, the motion for protective order is DENIED with respect to

Request Nos. 1, 4, 7, 8, 9, 20, 23, 24, 25, 29, 54, 55, 56, 57. Cullen shall file an amended

response to these fourteen requests with twenty-one (21) days from the date of this order. The

motion is GRANTED with respect to the remaining requests.

   II. Motions to Compel Answers to Interrogatories (Doc. Nos. 79, 92, 95, 104)

       On May 10, 2019 and May 28, 2019, Boudreau filed two motions to serve additional

interrogatories on Cullen and Riccio. Pl.’s Mot. to Serve Additional Interrog., Doc. No. 79; Pl.’s

Mot. to Serve Additional Interrog. in Excess of 25 Interrog., Doc. No. 92. The set of

interrogatories attached to each motion appear to be identical. Pl.’s Second Set of Interrog. to

Def. David Riccio, Doc. No. 79 at 5-9, Doc. No. 92 at 2-6; Pl.’s Second Set of Interrog. to Def.

Brendan Cullen, Doc. No. 79 at 11-15, Doc. No. 92 at 8-12. Boudreau contends that these

additional interrogatories are necessary because the defendants’ previous responses were


                                                 7
“evasive, disingenuous,” and/or “contradict[ed] evidence in the record.” Pl.’s Mot. to Serve

Additional Interrog. at 2-3. For the following reasons, the motions to serve the additional

interrogatories are DENIED.

        Absent leave of the court, Federal Rule of Civil Procedure 33(a)(1) permits a party to

serve no more than twenty-five written interrogatories on another party. Fed. R. Civ. P. 33(a)(1).

An interrogatory may relate to any fact or issue that is relevant to the underlying claim or another

matter under Rule 26(b). 3 Fed. R. Civ. P. 33(a)(2). I may grant leave to serve additional

interrogatories to the extent it is consistent with Rules 26(b)(1) and (2). Fed. R. Civ. P. 33(a)(1).

However, such alteration of Rule 33 is subject to the limitations of Rule 26(b)(2)(C), which gives

the district court discretion to limit discovery (1) that is “unreasonably cumulative or duplicative,

or can be obtained from some other source that is more convenient, less burdensome, or less

expensive;” (2) if “the party seeking discovery has had ample opportunity to obtain the

information . . . in the action;” or (3) that seeks information that is irrelevant or otherwise outside

the scope of Rule 26(b)(1). Fed. R. Civ. P. 26(b)(2)(C); see also Alston v. Sharpe, 2015 WL

6395937, at *3 (D. Conn. Oct. 22, 2015).

        After careful review, I have determined that the additional interrogatories Boudreau seeks

to serve on Riccio and Cullen are not warranted. Fourteen of the twenty-five interrogatories

require the defendants to explain “with specificity and detail what [they] were doing in the

video” at various time intervals. See Pl.’s Second Set of Interrog. to Def. David Riccio, Req.


3
  Rule 26(b)(1) provides that a party “may obtain discovery regarding any nonprivileged matter that is
relevant to any party’s claim or defense and proportional to the needs of the case, considering the
importance of the issues at stake in the action, the amount in controversy, the parties’ relative access to
relevant information, the parties’ resources, the importance of the discovery in resolving the issues, and
whether the burden or expense of the proposed discovery outweighs its likely benefit. Information within
this scope of discovery need not be admissible in evidence to be discoverable.” Fed. R. Civ. P. 26(b)(1).
                                                     8
Nos. 1-5, 13-21. Those requests are vague and cumulative in nature. Boudreau has not

explained why he cannot obtain that information simply by viewing the video. To the extent he

believes the defendants’ previous statements contradict the video, he may so state in his response

to the summary judgment motion or present such evidence at trial. Moreover, two of his requests

seek written law enforcement policies and procedures regarding the use of a canine near a

handcuffed suspect. Id., Req. Nos. 6, 7. I already ruled that compelling the defendants to

produce such information was not warranted because Cullen previously stated that he was

unaware of any such policies, but he gave Boudreau a list of procedures pursuant to United

States ex rel. Touhy v. Ragen, 340 U.S. 462 (1951), outlining the steps to obtain any such

materials. See Ruling on Pending Mots. at 17. Finally, the remaining nine interrogatories

require the defendants to give opinions regarding the BPD’s decision to permit the canine to

approach him and an explanation of their qualified immunity defense. Pl.’s Second Set of

Interrog. to Def. David Riccio, Req. Nos. 8-12, 22-25. Although such information is relevant,

the defendants have provided their arguments on the use of force and their qualified immunity

defense in their supporting memorandum for their motion for summary judgment. Mem. in

Supp. of Federal Defs.’ Mot. for Summ. J., Doc. No. 72-1.

       Based on the foregoing, Boudreau’s motions to serve additional interrogatories on Riccio

and Cullen are DENIED.

       On June 5, 2019 and September 5, 2019, Boudreau filed two motions to compel Riccio

and Cullen to provide additional and/or more sufficient answers to his previous set of

interrogatories, which were served in March 2019. Pl.’s Mot. to Compel Def. David Riccio to

Answer Interrog., Doc. No. 95; Pl.’s Mot. to Compel Def. Brendan Cullen to Answer Interrog.,


                                                9
Doc. No. 104. Boudreau complains that most of the defendants’ responses are “untruthful” or

contradict the video evidence. Pl.’s Mot. to Compel Def. David Riccio to Answer Interrog. at 2-

6; Pl.’s Mot. to Compel Def. Brendan Cullen to Answer Interrog. at 1-11. The fact that

Boudreau believes there are discrepancies between the defendants’ responses and other evidence

does not warrant an order for another set of responses. Boudreau may present any such

discrepancies in his response to the summary judgment motion to show a genuine issue of

material fact or at trial. The only remaining interrogatory, Interrogatory No. 6, requires the

defendants to provide a detailed analysis of the case in light of DHS policies and procedures

regarding the use of police canines, which may or may not exist. Pl.’s Mot. to Compel Def.

David Riccio to Answer Interrog. at 5; Pl.’s Mot. to Compel Def. Brendan Cullen to Answer

Interrog. at 6. I conclude that this request is vague, cumulative, and unduly burdensome, and

Boudreau has not shown why he cannot obtain any such policies and procedures himself.

Therefore, the motions to compel Riccio and Cullen to provide supplemental responses to the

interrogatories, are DENIED.

   III. Motions for Default Judgment (Doc. Nos. 81, 90)

       Boudreau has filed two motions for default judgment against the defendants grounded in

their failure to file an answer to the amended complaint (Doc. No. 22-1). Pl.’s Mots. for Default

and Default J. (Doc. Nos. 81, 90). The defendants filed an opposition to the initial motion,

contending that, after I ruled on their motion to dismiss (Doc. No. 36), Boudreau moved to

extend the deadlines for discovery and dispositive motions (Doc. No. 51), which I granted, but

Boudreau failed to request a new deadline for the defendants to file an answer. Federal Defs.’

Opp’n to Pl.’s Mot. to Strike and Mot. for Default J. (Doc. No. 82) at 1-2. That was not


                                                10
Boudreau’s responsibility; by rule, the defendants had 14 days from denial of the motion to

dismiss to file a responsive pleading. See Fed. R. Civ. P. 12(a)(4)(A). For the following reasons,

the motion for entry of default and for default judgment will be GRANTED to the extent it seeks

entries of default.

        “Under Rule 55, when a defendant fails to file a timely answer or response to a

complaint, the plaintiff must follow ‘a two-step process for obtaining a default judgment.’”

United States v. Real Property Located at 120 Teriwood Street, Fern Park, Florida 32730, 2017

WL 8640911, at *2 (E.D.N.Y. June 22, 2017) (quoting Priestly v. Headminder, Inc., 647 F.3d

497, 504 (2d Cir. 2011)). First, the plaintiff must move for an entry of default under Rule 55(a).

Id. Second, “[o]nce default has been entered, the plaintiff ‘must apply to the court for a default

judgment.’” Id. (quoting Fed. R. Civ. P. 55(b)(2)).

        Unless the defendants file an answer to the amended complaint (Doc. No. 22-1) within

twenty-one (21) days from the date of this Order, Boudreau may renew his motion for default

judgment.

    IV. Motion to Compel Production of Evidence (Doc. Nos. 100, 108)

        On June 19, 2019, Boudreau moved to compel the defendants to produce a copy of the

police body camera video of BPD Sergeant Ramey from the night of the incident. Mot. to

Compel, Doc. No. 100. He filed that motion after viewing another video showing Ramey

positioned inside the restaurant during the canine incident. Id. Boudreau contends that the

defendants “had an obligation to produce responsive videos in their possession, custody, or

control.” Id. He certifies that he sent defense counsel a letter regarding this material on May 23,

2019, and defense counsel has not responded. Id. at 2.


                                                11
       On September 11, 2019, Boudreau filed a motion for leave to serve a subpoena on the

BPD “by alternative service.” Mot. to Serve Subpoena by Alternative Service, Doc. No. 108.

Through the proposed subpoena, he seeks several forms of evidence, including police radio and

dispatch logs, telephone recordings, and more body camera footage. Id. at 1. Boudreau claims

that this evidence “will depict the alleged search” on December 29, 2015 in the hours leading up

to the dog bite and any discussions regarding the use of the canine. Id. at 2.

       “Where a party ‘fails to produce documents . . . as requested,’ Federal Rule of Civil

Procedure 37 permits ‘[the] party seeking discovery . . . [to] move for an order compelling an

answer, designation, production or inspection.’” In re Aggrenox Antitrust Litig., 2017 WL

5885664, at *1 (D. Conn. Nov. 29, 2017) (quoting Fed. R. Civ. P. 37(a)(3)(B)); see also Scott v.

Arex, Inc., 124 F.R.D. 39, 40 (D. Conn. 1989). “Because ‘the Federal Rules . . . are to be

construed liberally in favor of discovery’ . . . ‘the party resisting discovery bears the burden of

showing why discovery should be denied.’” In re Aggrenox Antitrust Litig., 2017 WL 5885664,

at *1 (quoting McCulloch v. Hartford Life & Accident Ins. Co., 223 F.R.D. 26, 30 (D. Conn.

2004), and Cole v. Towers Perrin Forster & Crosby, 256 F.R.D. 79, 80 (D. Conn. 2009)).

       Boudreau alleges that Ramey was positioned inside the restaurant during the canine

incident and that Ramey was wearing a body camera that was turned on. See Mot. to Serve

Subpoena by Alternative Service, Doc. No. 108, at 2. Boudreau is entitled to Ramey’s police

body camera as he requests. However, Boudreau has not explained why the other evidence

requested in the proposed subpoena would not be cumulative in light of the other materials

already produced and disclosed. Thus, the motion to compel the production of the video and

motion to serve a subpoena are GRANTED in part and DENIED in part.


                                                 12
   V. Motion to Compel Defense Counsel to Communicate with the Plaintiff (Doc. No. 101)

       On June 19, 2019, Boudreau filed a motion to compel defense counsel to respond to

various letters Boudreau sent regarding discovery requests. Mot. to Compel Defense Counsel to

Communicate, Doc. No. 101. Boudreau also contends that the defendants sent an electronic

copy of their summary judgment motion to him on a CD-ROM, but Boudreau is not able to

access the content of the CD-ROM because it is password-protected. Id.

       Because discovery has now closed, and the defendants may amend their motion for

summary judgment based on the orders in this ruling and in my August 22, 2019 ruling,

Boudreau’s motion is DENIED as moot. In the event the defendants decide not to amend their

motion for summary judgment, they shall provide Boudreau with either (a) the password to

unlock the content of the CD-ROM; or (b) a new CD-ROM with the electronic exhibits that is

not password-protected; or (c) a hard copy of the summary judgment motion and exhibits.

   VI. Motion for Clarification of the Court’s August 22, 2019 Order (Doc. No. 103)

       Boudreau has moved for clarification on my previous ruling regarding defendant Smith’s

responses to Request for Admissions Numbers 17 and 18 in Boudreau’s motion to determine the

sufficiency of Smith’s Answers or Objections. Pl.’s Mot. to Determine Sufficiency (Doc. No.

62) at 7-8. On September 10, 2019, the defendants filed a response to that motion, stating that

they have since filed supplemental responses to Request Numbers 17 and 18 in accordance with

my previous order. Defs’ Resp. to Pl.’s Mot. for Clarification (Doc. No. 106). Therefore,

Boudreau’s motion is DENIED as moot.

   VII.        Motions Regarding the Pending Summary Judgment Motion (Doc. Nos. 80, 83-
           87, 89, 97, 99, 107)



                                               13
       Boudreau has filed two motions to strike the defendants’ qualified immunity defense

from their motion for summary judgment because they never filed an answer to the amended

complaint preserving the defense. Pl.’s Mot. to Strike Defs.’ Qualified Immunity Defense (Doc.

Nos. 80, 89). Although that argument has merit, I expect the defendants to file an answer within

21 days, and I expect that answer to include a qualified immunity affirmative defense.

Accordingly, the motions to strike the qualified immunity defense are DENIED, without

prejudice.

       Boudreau next moves to delay ruling on the summary judgment motion until after

discovery is completed. Pl.’s Mot. to Delay Ruling on Defs.’ Summ. J. Mot. (Doc. No. 83)

Because I ordered additional discovery in my previous ruling (Doc. No. 102) and in this ruling, I

will GRANT Boudreau’s motion. After the defendants file their answer to the amended

complaint and comply with all final discovery orders, they shall file a notice with the court

indicating whether they wish to amend their motion for summary judgment. If so, Boudreau will

have an opportunity to file an amended opposition to the motion, and the defendants will have an

opportunity to file an amended reply.

       Next, Boudreau has filed four motions to strike the declarations of defendants Smith,

Riccio, and Cullen and BPD Officer Kaufman as exhibits in support of the defendants’ motion

for summary judgment. Pl.’s Mot. to Strike Decl. of Jay Kaufman (Doc. No. 84); Pl.’s Mot. to

Strike Def. Brendan Cullen’s Decl. (Doc. No. 85); Pl.’s Mot. to Strike Def. Doug Smith’s Decl.

(Doc. No. 86); Pl.’s Mot. to Strike Def. David Riccio’s Decl. (Doc. No. 87). In support of his

motions, Boudreau contends that several of the statements made in the declarations (1) contain

conclusory legal opinions, (2) contradict the video evidence, (3) are irrelevant to the sole


                                                 14
remaining excessive force claim, and/or (4) are based on information that is hearsay or beyond

the scope of the declarant’s personal knowledge.

       “A motion to strike under Federal Rule of Civil Procedure 12(f) seeks to remove ‘any

redundant, immaterial, impertinent, or scandalous matter.’” Mueller v. Towers, 2010 WL

4365771, at *2 (D. Conn. Oct. 25, 2010) (quoting Fed. R. Civ. P. 12(f)). “A court may strike

portions of a declaration that are not based on the declarant’s personal knowledge, that contain

inadmissible hearsay or that make generalized conclusory statements.” Id. (citing Hollander v.

American Cyanamid Co., 172 F.3d 192, 198 (2d Cir. 1999)). It is not the appropriate vehicle,

however, to contest the credibility of a witness or show that the testimony is contradicted by

other evidence. See id. (citing Lohrenz v. Donnelly, 223 F. Supp. 2d 25, 33 (D.D.C. 2002)).

       With respect to Officer Kaufman’s declaration, Boudreau objects to paragraphs 11 and 14

on the grounds that they contain conclusory statements and that they contradict the video

evidence. In paragraph 11, Kaufman states:

       I do recall that the canine involved in the track of Mr. Boudreau on December 29,
       2015 approached Mr. Boudreau within the Cue & Brew . . . after he had been
       located, apprehended and handcuffed within that establishment; no federal law
       enforcement officer present and/or involved in the location or apprehension of
       Mr. Boudreau that evening was in a position to intervene or prevent the canine
       from approaching Mr. Boudreau in the Cue & Brew.

Decl. of Jay Kaufman, Defs.’ Ex. F (Doc. No. 72-8) ¶ 11. In paragraph 14, Kaufman states:

       No federal law enforcement officer present and/or involved in the location or
       apprehension of Mr. Boudreau on December 29, 2015 was in a position to
       intervene or prevent the brief contact made by the canine with Mr. Boudreau’s leg
       within the Cue & Brew . . . .

Id. at ¶ 14. I agree that these statements contain general conclusions, which are inappropriate for

sworn declarations. But it is unnecessary to strike those statements because I can afford them


                                                15
only the weight they deserve. Boudreau’s motion to strike Kaufman’s declaration is DENIED

as moot.

       I also conclude that Riccio’s statement in paragraph 47 of his declaration that he “was not

in a position to intervene or to prevent the Branford Canine from approaching and biting

[Boudreau];” Decl. of David Riccio, Defs.’ Ex. D (Doc. No. 72-6) ¶ 47; need not be stricken for

the same reason. The statement is conclusory, but I can treat it as such. Boudreau’s motion to

strike Riccio’s declaration is DENIED as moot.

       I also conclude that no statements in Smith’s declaration (Doc. No. 72-7) and Cullen’s

declaration (Doc. No. 72-5) need be stricken. Boudreau contends that many of those statements

are irrelevant and based on information that is either hearsay or beyond the scope of the

defendants’ personal knowledge. Again, Boudreau is correct in certain of those contentions, and

I will treat those statements accordingly; but it is unnecessary to strike them. Boudreau’s

motions to strike Cullen’s declaration and Smith’s declaration are DENIED as moot.

       Boudreau has also filed a motion to file an “oversized response memorandum” to the

defendants’ summary judgment motion. Pl.’s Mot. for Leave to File Oversized Resp. Mem.

(Doc. No. 97). Three days later, he filed his response memorandum, which consists of 145 pages

plus exhibits. Pl.’s Opp’n to Federal Defs.’ Mot. for Summ. J. I DENY Boudreau’s motion.

Boudreau shall file a concise memorandum of law within 30 days of the defendants’ decision

whether to file a substitute motion for summary judgment.

       Boudreau next moves to seal one exhibit he submitted with his opposition memorandum,

Exhibit 12, which contains the record of the medical treatment he received from the dog bite on

December 29, 2015. Pl.’s Mot. to Seal Pl.’s Medical Records Ex. (Doc. No. 99). I will GRANT


                                                16
Boudreau’s motion to seal the records. However, it is not clear from his motion or his opposition

memorandum whether Boudreau sent a copy of these records to the defendants, who are entitled

to rely on such evidence for purposes of a reply memorandum. Therefore, if Boudreau has not

already provided Exhibit 12 to the defendants, he is hereby ordered to do so within twenty-one

(21) days from the date of this order.

       Finally, Boudreau has filed a motion to extend discovery and supplement his written

opposition to the motion for summary judgment. Mot. to Extend Disc. and Permission to

Supplement Opp’n to Summ. J., Doc. No. 107. Because this case has already been pending for

over two years and has been in discovery for one year, I will not extend discovery in this case.

Moreover, as shown below, Boudreau will have an opportunity to file a new opposition to the

defendants’ motion after the defendants comply with the final discovery orders. Therefore, the

motion to extend discovery is DENIED.

                                            ORDERS

       Cullen’s motion for a protective order (Doc. No. 88) is GRANTED in part and

DENIED in part. Boudreau’s motions to serve additional interrogatories and/or compel more

sufficient answers (Doc. Nos. 79, 92, 95, 104) are DENIED. The motions for default judgment

(Doc. Nos. 81, 90) will be treated as motions for entry of defaults and GRANTED. The motion

to compel production of the police body camera video (Doc. No. 100) and motion to serve a

subpoena by alternative service (Doc. No. 108) are GRANTED in part and DENIED in part.

The motion to compel defense counsel to communicate with Boudreau (Doc. No. 101) is

DENIED as moot. The motion for clarification of the August 22, 2019 Order (Doc. No. 103) is

DENIED as moot. The motions to strike the qualified immunity defense (Doc. Nos. 80, 89) are


                                                17
DENIED without prejudice. The motion to delay ruling on the summary judgment motion (Doc.

No. 83) is GRANTED. The motions to strike Officer Kaufman’s declaration (Doc. No. 84),

Riccio’s declaration (Doc. No. 87), Smith’s declaration (Doc. No. 85), and Cullen’s declaration

(Doc. No. 86) are DENIED as moot. The motion to file an oversized response memorandum

(Doc. No. 97) is DENIED. The motion to seal Exhibit 12 (Doc. No. 99) is GRANTED. The

motion to extend discovery and supplement the opposition to the summary judgment motion

(Doc. No. 107) is DENIED.

       To better clarify the record, I hereby incorporate some of the orders from my August 22,

2019 ruling and combine them with the orders from this ruling below.

       Within twenty-one (21) days from the date of this Order:

       (1)     Cullen shall disclose to Boudreau his own cell phone records from December 29,

2015. See Doc. No. 102 at 15–16; Doc. No. 66.

       (2)     Cullen shall file amended responses to Request Numbers 1, 4, 7, 8, 9, 20, 23, 24,

25, 29, 54, 55, 56, and 57 in Boudreau’s second request for admissions (Doc. No. 88-1).

       (3)     The defendants shall file an answer to the amended complaint (Doc. No. 22-1)

and include any affirmative defenses.

       (4)     The defendants shall file a notice with the court stating their compliance with the

foregoing discovery orders and indicating whether they wish to amend their motion for summary

judgment (Doc. No. 72). If the defendants wish to amend their motion, I will deny the pending

motion for summary judgment without prejudice and direct the defendants to refile their motion

within thirty (30) days. I will then permit Boudreau thirty (30) days to file his opposition

memorandum and the defendants another fourteen (14) days to file a reply. If the defendants do


                                                18
not wish to amend their motion, I will direct Boudreau to file a substitute opposition to the

motion within thirty (30) days from the date of my order.

       (5)     Boudreau shall send defense counsel a copy of Exhibit 12 (Doc. No. 98-2) if he

has not already done so.

       Discovery is now CLOSED. Any additional discovery motions will be denied.

       So ordered.

       Dated at Bridgeport, Connecticut, this 22d day of October 2019.

                                                     /s/ STEFAN R. UNDERHILL
                                                     Stefan R. Underhill
                                                     United States District Judge




                                                19
